Per Guriam.

The application in these suits is founded on a reference to the proceedings on file, by which, it is said, it will appear that one of the notices was misdirected, and the others in blank. In the affidavit on behalf of the plaintiff, it is sworn, that the direction of the one served on James Kerman, was to him- in his name, and that the tenants were duly served: if the facts were otherwise, it would have been very easy to evince them, by producing the several notices, ¿ce. actually served, without referring to those on file. It is, therefore, to be presumed that the services have been regular. The court will, in the present case, support this presumption, as otherwise, by the intervention of the limitation of the statute, the plaintiff would be barred. The case of Eeynolds is very different from this; there no proceedings had been served on him; a different tract of land was. claimed ; the first intimation he had was by an execution which turned him out, and that very execution against *the possession of [*503] a different man. We there protected the right of the party, and we do so here. The tenants can take m thing by their motion.
Motion denied.